Citation Nr: 1506137	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  03-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the June 2003 VA Form 9, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  The hearing was held in September 2004 and a transcript is of record.

In the June 2002 rating decision, the RO denied the Veteran's application to reopen a previously denied claim of service connection for PTSD.  The Veteran filed a timely appeal, and in a decision in January 2005 the Board reopened the claim and remanded for additional development.  In December 2008 and again in August 2012, the Board remanded the claim for additional development.  Specifically, the most recent August 2012 remand directed the RO to obtain information from the Veteran to verify his alleged stressors and request Joint Services Records Research Center (JSRRC) to verify the stressors as well as afford the Veteran a psychological VA examination.  As discussed below, the additional development was not completed in its entirety and therefore, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously indicated, in August 2012 the Board remanded this claim to the RO for, amongst other directives, another VA examination regarding the nature and causation of the Veteran's psychiatric disorders.  The RO scheduled the examination for the Veteran in August 2013 but the Veteran failed to appear.  

The Board takes note that the record reflects an ongoing issue regarding the Veteran's correct address and includes return mail indicating the mail was not received by the Veteran, including the return of the Board's August 2012 remand.  On the August 2012 return mail, there is a notation that the Veteran resides in El Paso, Texas and that his middle initial is M.  

The notification of the scheduled examination was sent to San Leandro, California and indicates the Veteran's middle initial is D.  As a result, the Board finds that the notice was sent to the wrong address and therefore, the Veteran did not have the proper notice of the examination in order to appear.  

Also addressed in the August 2012 Board remand was the verification of the Veteran's alleged stressors.  Specifically, in the Veteran's September 2004 hearing testimony as well as a subsequent undated statement from the Veteran, he alleges several stressors relating to his service.  First, the Veteran alleges there was a race riot in October 1972 aboard USS Kitty Hawk involving the entire ship and he had to defend himself using knives and clubs, resulting in two causalities.  Second, he alleges he witnessed an airman getting sucked into an A-7 jet engine and cut to pieces.  Third, the Veteran alleges witnessing a helicopter's wheel well explode, killing a man and covering the Veteran with blood and tissue.  

The U.S. Army Armed Services Center for Unit Records Research (CURR) (now the U.S. Army and Joint services Records Research Center (JSRRC) verified a race riot occurred aboard the USS Kitty Hawk on October 12, 1972, at which time chains, wrenches, bars, broomsticks and other dangerous weapons were used, causing at least three injuries.  The Veteran's service aboard the USS Kitty Hawk was verified from July 1971 to February 1975, which confirms the Veteran was aboard for the race riot described.  Therefore, the Veteran's stressor relating to the race riot is a verified stressor.   The remaining two alleged stressors have not been verified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's psychiatric treatment for the period from August 2012 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Verify the Veteran's mailing address with either the Veteran or with his representative.  After his address is verified, correct the record and future mailings. 

3.  Make arrangements for the Veteran to be afford a psychiatric examination.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all manifestations of any psychiatric pathology found to be present, including PTSD.  A complete rationale should be provided for all requested opinions.

a.  The examiner should opine whether the Veteran meets the diagnostic criteria for PTSD under DSM-IV, and if so, is it at least as likely as not (50 percent probability or greater) that his PTSD is due to the verified in-service stressor of being involved in a race riot aboard the USS Kitty Hawk?

b.  The examiner should also opine whether the Veteran has a psychiatric disorder, other than PTSD, and whether it is at least as likely as not that the Veteran's acquired psychiatric disorders are related to service.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




